DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 52, 54, 56, 58, 63, 72-85, and 88-94 are pending.
Claims 58, 63, and 80-85 are withdrawn from consideration as being directed to non-elected species of the elected invention.
Claims 52, 54, 56, 72-79, and 88-94 are presented for examination.
Claims 52, 54, 56, 72-79, and 88-94 are rejected.

Priority
The instant application is a National Stage entry of International application PCT/IB2014/066139 filed 18 November 2014, which claims the benefit of each of Provisional 10451US applications 61/905,415 filed 18 November 2013, 61/911,434 filed 3 December 2013, 61/913,194 filed 6 December 2013, 61/918,641 filed 19 December 2013, 61/941,049 filed 18 February 2014, and 62/008,425 filed 5 June 2014.
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application).  The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of each of the prior-filed provisional applications fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, Claims 53, 54, and 72-79 incorporate limitations concerning the neem oil concentrations to be used which are not disclosed by any of the provisional applications.  While each of the ‘049 and ‘425 applications in the examples exemplify neem oil concentrations of 0.00055% and 0.0011%, this represents only a portion of the breadth of neem oil concentrations set forth by the instant claims.
Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive.  Applicants argue that because the about 0.013% implied in a single locale in their disclosure is only “slightly different than” the 0.011% claimed as the upper terminus of the neem oil concentration range, this is sufficient to provide written description support for the presently claimed neem oil concentrations.  Applicants rely on In re Wertheim for the holding that concentrations clearly described in an application as falling within a broader range described, despite not having been described as endpoints for that range, can be relied upon to serve as modifiers for a narrower range.  Applicants should appreciate that the fact distinguishing the holding of Wertheim from the present situation is that the alternative endpoints of the range were, in fact, actually described.  Here, nothing of any of the relied-upon disclosures provides support, direct or implied, for the range applicants have actually claimed.  Applicants request for any of the earlier effective filing dates is again denied.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 52, 54, 56, 72-79, 88 and 89 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelraj (S. Michaelraj & R.K. Sharma, Fumigant Toxicity of Neem Formulations Against Sitophilus oryzae and Rhyzopertha dominica, 2 J Agricult. Tech. 1 (2006)), in view of Schmal (Gunter Schmal, et al, The Efficacy of Neem Seed Extracts (Tre-san, MiteStop) on a Broad Spectrum of Pests and Parasites, 107 Parasitol. Res. 261 (2010)), Tine (Samir Tine, et al, Laboratory Evaluation of Azadirachtin Against the Oriental Cockroach, Blatta orientalis L. (Dictyoptera, Blattellidae): Insecticidal Activity and Reproductive Effects, 10 Afr. J Biotechnol. 19816 (20 Dec. 2011)), and Windsor (U.S. PGPub. 2006/0276339) as evidenced by Beitzel (U.S. PGPub. 2010/0158965).
Applicants’ claims are directed to methods of controlling pests by releasing vapors of a pesticidal neem oil composition having a certain concentration of neem oil to an enclosure or article containing or infested with the pests to be controlled.  Dependent claims specify 
Michaelraj describes exposing rice weevils and lesser grain borers to neem oil vapors inside enclosed airtight environments by the application of a liquid neem oil composition to filter papers in concentrations providing any of 0.004%, 0.006%, 0.008%, or 0.01% of the environments into which they have been placed.  (Pgs.2-7; Figs. 4-6).  Mortality, measured at 48 and 72 hours, was both dose and time dependent.
Michaelraj describes the fumigant toxicity of neem vapor formulations employed by application of liquid compositions to filter paper within closed containers to provide neem oil concentrations per unit volume of between 0.004%, 0.006%, 0.008%, or 0.01% of the environments into which they have been placed.  Michaelraj suggests employing such neem fumigants in large-scale storage, (Pg. 2), establishing that mortality is in most cases correlated with increasing exposure time and dose.  (Pg. 12).
Michaelraj does not describe employing neem against German cockroaches in the manner elected by applicants, nor is the use of neem oil vapor in treatment enclosures having the volumes recited by, for example, Claims 54, 72, and 75, the use of acetophenone or isopropyl alcohol in the neem compositions, or the various vapor release parameters recited by, for example, Claims 54, 77, and 79, or the neem oil concentrations falling within the range of 0.00055-0.0011% of newly added claims 86 and 87.
Blatella germanica (German Cockroaches) are sensitive to neem extracts in a concentration-dependent manner.  (pg. 262-63; 266). 
Tine describes using a 27 liter enclosure to test pesticidal efficacy of neem extracts against colonies of B. Orientalis cockroaches.  (Pg. 19816-17).
Windsor describes agricultural compositions containing any of a number of active agents, carriers, and solvents, [0078-79], Windsor specifically reciting each of the instantly claimed neem oil as a botanical cytotoxic agent (Pg. 27), isopropyl alcohol as a microbicide and solvent (Pg. 111), and acetophenone (Pg. 121), which Beitzel indicates is known to be useful as a solvent in neem containing pesticidal compositions.  (Beitzel [0072-73]).
While neither the various concentrations of neem oil, isopropyl alcohol, and acetophenone, nor the time between the delivery of the neem oil compositions and its volatilization and effective vapor concentrations, nor the volume of the treatment enclosure recited by the instant claims are not particularly described by the prior art of record, it must be remembered that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Where the art here establishes each of a concentration and time dependent relationship on mortality of insects including cockroaches of a variety of species when exposed to neem oil vapor in a variety of concentrations and enclosure sizes either overlapping or otherwise rendering obvious those set forth by the instant claims, the skilled artisan is provided the requisite rationale for optimizing the concentrations of composition components to maximize the In re Rinehart, 531 F.2d 1048, 1053, 189 USPQ 143, 148 (CCPA 1976).

Claims 52, 54, 56, 72-79, and 88-90 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelraj, Schmal, Tine, Windsor, and Beitzel as applied to Claims 52, 54, 56, 72-79, and 86-89 above, and further in view of Livingston (U.S. PGPub. 2006/0130391), Brun (U.S. 2,979,268), and Olchovy (U.S. PGPub. 2014/0209698).
Michaelraj, Schmal, Windsor, and Beitzel, discussed in greater detail above, suggest the use of neem oil, isopropyl alcohol, and acetophenone vapors as means of controlling cockroaches for agricultural applications in a 24L enclosure, but do not specify the use of a device comprising the impregnates substrate contained within a housing having apertures which permit the controlled release of the pesticide from the impregnated substrate by operation of a peel strip to open or close the apertures.
Livingston describes pest repellent devices comprising an impermeable housing equipped with each of holes for emitting vapor as well as a removable peel strip of material to occlude the holes until the time of use, [0010; 0024; 0030, Fig. 4C)], which contains a frangible envelope containing a pest repellent composition, [0014], designed to be placed within the interior of a structure.  [0008].
Brun describes similar devices to those of Livingston, wherein a pest controlling composition is contained within an impermeable envelope which, when opened, provides for air 
Olchovy describes similar devices to those of Brun and Livingston for providing insecticides to the surrounding atmosphere.  [0017].  Olchovy incorporates into the devices, in addition to the insecticidal vapor producing composition, an adhesive intensity control sheet which may be adjustably removed from the underlying substrate to control the release of the underlying volatile fluid to the atmosphere. [0050].
It would have been prima facie obvious to have utilized a combination of neem oil, isopropyl alcohol as diluent, and acetophenone as solvent in a vapor-releasing composition to be incorporated into a device such as the porous rodent-controlling housing described by Livingston and placed the same within a larger structure to provide pest controlling vapors contained at least partially within such a structure.  One having ordinary skill in the art would have been motivated to adapt the pore-equipped and adjustable housing described by Livingston as suitable for placement within a larger structure to at least partially contain both the vapors and an item to be treated to contain an insecticidal compositions, rather than rodent-controlling composition specifically described therein, because Livingston specifically describes such a housing as providing for fluid communication of a volatile pest control agent with the surrounding atmosphere via the adjustably exposed holes provided therein; a control of airflow and vapor release similar to that described by each of Brun and Olchovy as suitable for adjusting for the release of volatile insecticide vapors to the surrounding atmosphere.  In this context, incorporating neem oil solubilized in each of isopropyl alcohol and acetophenone to provide for .

Claims 52, 54, 56, 72-79, 86-89, 91, and 92 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelraj, Schmal, Windsor, and Beitzel as applied to Claims 52, 54, 56, 72-79, and 86-89 above, and further in view of Garcia (U.S. PGPub. 2004/0034149), and LaFleur (4,817,824).
Michaelraj, Schmal, Windsor, and Beitzel, discussed in greater detail above, suggest the use of neem oil, isopropyl alcohol, and acetophenone vapors as means of controlling cockroaches in agricultural applications, but do not specify the use of an enclosure having a flexible outer layer impermeable or substantially impermeable to pesticidal vapors; the examiner considers containers which are airtight or watertight as suitably addressing the impermeability limitation.
Garcia describes the impregnation of plastic films with essential oils to be formed into bags for the preservation of foods and horticulture products.  (Abs.).  These materials are described as protecting the materials so contained from, among others, insects.  [0016].  Polymers useful in the manufacture of such materials include polyethylene.  [0022]
LaFleur describes collapsible containers for granular materials comprising a bag contained within a cage.  (Abs).  These containers are described as useful for containing granular materials such as grains and rice, (Col.1, L.20-25), with plastic bags an exemplary embodiment described.  (Col.2. L.3-10).  In an exemplary embodiment, the cage containing the bag has exterior dimensions measuring 44x44x40 inches (Col.4, L.1-18), yielding a volume encompassed by the exterior dimensions of 77,440 cubic inches, or 1269 liters.  As the bags are designed to fit See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close).  Polyethylene is described as a preferred plastic for use in providing the bags to be contained within the approximately 1200L cages.  (Col.4, L.27-49). 
It would have been prima facie obvious to have utilized a polyethylene bag encased within a rigid structure to encompass a composition incorporating a combination of neem oil, isopropyl alcohol, and acetophenone vapors as means of controlling cockroaches in the storage of agricultural materials.  One having ordinary skill in the art would have been motivated to do so owing to the fact that neem oil compositions are known to be useful in the control of agricultural pests during storage of agricultural products, and sealed polyethylene bags, particularly polyethylene bags for retaining essential oil vapors for the protection of agricultural products from insect damage, of approximately 1200L volume are suggested by the art as useful for the packaging and transport of a wide variety of materials.  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  

Claims 52, 54, 56, 72-79, and 88-94 are rejected under 35 U.S.C. 103 as being unpatentable over Michaelraj, Schmal, Windsor, Beitzel, Livingston, Brun, and Olchovy as s 52, 54, 56, 72-79, and 88-90 above, and further in view of Garcia (U.S. PGPub. 2004/0034149), and LaFleur (4,817,824).
Michaelraj, Schmal, Windsor, Beitzel, Livingston, Brun, and Olchovy, discussed in greater detail above, suggest the use of neem oil, isopropyl alcohol, and acetophenone vapors as means of controlling cockroaches in agricultural applications employing a saturated substrate having an adjustably removable peel strip, but do not specify the use of an enclosure having a flexible outer layer impermeable or substantially impermeable to pesticidal vapors; the examiner considers containers which are airtight or watertight as suitably addressing the impermeability limitation.
Garcia describes the impregnation of plastic films with essential oils to be formed into bags for the preservation of foods and horticulture products.  (Abs.).  These materials are described as protecting the materials so contained from, among others, insects.  [0016].  Polymers useful in the manufacture of such materials include polyethylene.  [0022]
LaFleur describes collapsible containers for granular materials comprising a bag contained within a cage.  (Abs).  These containers are described as useful for containing granular materials such as grains and rice, (Col.1, L.20-25), with plastic bags an exemplary embodiment described.  (Col.2. L.3-10).  In an exemplary embodiment, the cage containing the bag has exterior dimensions measuring 44x44x40 inches (Col.4, L.1-18), yielding a volume encompassed by the exterior dimensions of 77,440 cubic inches, or 1269 liters.  As the bags are designed to fit within the cages so provided, the examiner considers these dimensions suitably close to the claimed 1200 liters to render the range claimed obvious.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (indicating that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art 
It would have been prima facie obvious to have utilized a polyethylene bag inside a rigid structure to encompass a composition incorporating a combination of neem oil, isopropyl alcohol, and acetophenone vapors released from a saturated substrate having an adjustably removable peel strip as means of controlling cockroaches in the storage of agricultural materials.  One having ordinary skill in the art would have been motivated to do so owing to the fact that neem oil compositions are known to be useful in the control of agricultural pests during storage of agricultural products, and sealed polyethylene bags, particularly polyethylene bags for retaining essential oil vapors for the protection of agricultural products from insect damage, of approximately 1200L volume are suggested by the art as useful for the packaging and transport of a wide variety of materials, and that .  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  

Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered. 
Applicants’ arguments concerning the alleged shortcomings of the examiner’s position that the treatment methods described are incapable of scaling up is unpersuasive as unsupported by objective evidence.  In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (Once a prima facie case of obviousness is established, the burden shifts to the applicant to come prima facie case), In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 1470, 43 USPQ2d 1362 (Fed. Cir. 1997)  ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness.").  Applicants assertion that the need to provide treatment in a larger enclosure is not recognized by the cited references is not only relevant to the issue of scaling up a known process, but is contrasted by the teachings of at least the Michaelraj reference which contemplates large-scale use of neem formulations.  
Applicants arguments concerning the teachings of each of the individual references considered separately remains unpersuasive for the reasons set forth previously, as is applicants simple recital of elements of the invention claimed coupled with a conclusory statement that they are not taught or suggested by the relied-upon art.  MPEP § 2145(IV), see In re Keller, 642 F.2d 413, 426 (C.C.P.A. 1981) (citing Application of Young, 403 F.2d 754, 757 (C.C.P.A. 1968 (indicating that "[O]ne cannot show non-obviousness by attacking references individually where ... the rejections are based on combinations of references"), see also In re Lovin, 652 F.3d 1349, 1357 (Fed. Cir. 2011) (“[T]he Board reasonably interpreted Rule 41.37 to require more substantive arguments in an appeal brief than a mere recitation of the claim elements and a naked assertion that the corresponding elements were not found in the prior art.”).
Applicants argument concerning the teachings of Garcia and Murray as directed to excluding insects from the interior of the bag rather than controlling a pest by the release of vapors is unpersuasive.  As a threshold matter, Murray is no longer relied upon.  Furthermore, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Here, Each of Garcia and LaFleur are relied upon to establish that polyethylene bags can both be impregnated with neem oil to protect their contents from insects, and can be provided in a wide variety of sizes and shapes for carrying a wide variety of materials.  In a similar manner, the particular enclosures utilized for testing in laboratory environments by each of the Michaelraj, Schmal, or Tine references cannot seriously be considered limiting on the skilled artisan’s creativity.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (Art is art, not only for what it expressly teaches, but also for what it would reasonably suggest to the skilled artisan, including alternative or non-preferred embodiments.).  This is particularly of concern where the art establishes that bulk grains are susceptible to infestation by the precise pests utilized in scaled-down experiments, and the art expressly describes the need for such scaled up uses of the experimental embodiments tested in the controlled environment of the laboratory.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 52, 54, 56, 72-79, and 86-89 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,999,218 in view of Michaelraj discussed in greater detail above.  Although the claims at issue are not identical, they the instant claims merely represent a selection of limitations set forth in the alternative by the Claims of the ‘218 patent, with the exception of the vessel and timing limitations of the instant claims, which as set forth above represent obvious permutations of the claims and art of record.
Response to Arguments
Applicant's arguments filed 22 January 2021 have been fully considered but they are not persuasive, as applicants have effectively failed to respond to the rejection in a substantive manner. 

Conclusion
No Claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862.  The examiner can normally be reached on Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAN M BASQUILL/Primary Examiner, Art Unit 1613